Name: Commission Regulation (EEC) No 3907/90 of 19 December 1990 fixing the guaranteed minimum price for Atlantic sardines of the species sardina pilchardus
 Type: Regulation
 Subject Matter: prices;  fisheries
 Date Published: nan

 31 . 12. 90 Official Journal of the European Communities No L 371 /35 COMMISSION REGULATION (EEC) No 3907/90 , of 19 December 1990 fixing the guaranteed minimum price for Atlantic sardines of the species Sardina pilchardus HAS ADOPTED THIS REGULATION : Article 1 The guaranteed minimum provided for in Article 2 of Council Regulation (EEC) No 3117/85 shall be as follows for the 1991 fishing year : (in ECU/tonne) Whole fish THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3117/85 of 4 November 1985 laying down general rules on the granting of compensatory indemnities in respect of sardines ('), as amended by Regulation (EEC) No 3940/87 (2), and in particular Article 4 thereof, Whereas Article 2 ( 1 ) of Regulation (EEC) No 3117/85 provides for the granting of a compensatory indemnity for producers of Atlantic sardines of the species Sardina pilchardus in the Community as constituted at 31 December 1985 who sell their products at a price below a guaranteed minimum price ; Whereas Article 2 (3) of Regulation (EEC) No 3117/85 lays down that the guaranteed minimum price is to be the same as the withdrawal price in force in the year preced ­ ing accession, corrected in accordance with any adjust ­ ment applicable to the guide price for the following fishing year ; Whereas the guide prices for the 1991 fishing year were fixed for the products in question by Council Regulation (EEC) No 3549/90 (3) and reduced following the monetary realignment of 5 January 1990 in accordance with Commission Regulation (EEC) No 3896/90 (4) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, Size Extra, A B 1 251 160 2 251 160 3 387 160 4 251 160 The freshness, size and presentation categories shall be those defined pursuant to Article 2 of Council Regulation (EEC) No 3796/81 (*). Article 2 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1990 . For the Commission Manuel MARÃ N Vice-President (&lt;) OJ No L 297, 9. 11 . 1985, p. 1 . (2) OJ No L 373, 31 . 12. 1987, p. 6. 0 OJ No L 346, 11 . 12. 1990, p. 1 . (4) See page 1 of this Official Journal. 0 OJ No L 379, 31 . 12. 1981 , p. 1 .